DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, application recites “the nipple portion includes a sidewall having a first thickness, and wherein the breast portion includes a sidewall having a second thickness different than the first thickness”. Examiner notes that such a limitation is dependent on Claim 1 which separate recites “the entire nipple portion has a thickness that is equal to or less than a thickness of the breast portion”. It is unclear if these “a first thickness” and “a second thickness” are the same or different from the previously recited “a thickness [of the entire nipple portion]” and “a thickness of the breast portion”, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 14, 15, 17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JustMilk.org Device Use Animation (“Justmilk”) in view of GB Patent No. 191517675 (“Thomas”), U.S. Publication No. 2011/0065360 (“Francis”), and U.S. Publication No. 2005/0059927 (“Buiatti”).
Regarding Claims 1, 17, and 19, Justmilk describes a device (see at 0:08) for delivering an agent orally to a child breastfeeding from a breast (see at 0:30), the device comprising:

A nipple portion (see at 0:08), the nipple portion comprising a neck (i.e. the junction of the nipple portion and the breast portion) extending from the breast portion, wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (see at 0:16 and 0:30) – Examiner further notes that there presents a substantial variation in the size/shape of breasts and nipples (both in length, diameter, and general geometry) such that for a given produced nipple shield there exists a large number of different breast shapes with a large variety of nipple shapes such that the nipple of one woman will engage the nipple shield in a specific manner, but a differently sized nipple of a second woman will engage the nipple shield in a different manner;
Wherein, during breastfeeding (see at 0:30) breast milk flows distally from the nipple though the nipple portion and into a mouth of the child, a neck of the nipple portion having a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast such that during breastfeeding the neck sealingly engages the nipple to inhibit proximal flow of the breast milk and/or agent from the needle portion, past the neck region, and to the breast portion.
Justmilk discloses the invention substantially as claimed except that the nipple portion comprises a bulbous region extending from the neck region, the bulbous region having a second cross-sectional area greater than the cross-sectrional area of the neck region) the bulbous region defining the chamber configured to house the agent 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the breast shield of the device of Justmilk to 
Justmilk and Thomas, while appearing to illustrate a constant thickness between the breast portion and the nipple portion, fail to explicitly disclose that the thickness of the nipple portion is “about 0.3mm or less”. Thomas only discloses that the material is “thin” and “flexible”. However, Francis discloses a related nipple shield (100). Francis discloses the “nipple shield 100, as a result of the material from which it is fabricated from and its thickness (e.g. 0.4mm), does not significantly effect the baby’s ability to stimulate the mother’s breast and/or nipple” (Par. 34) [emphasis added]. Examiner notes that Francis does not make a distinction between the nipple portion and breast portion thickness indicating “its thickness” for the “nipple shield 100” collectively, and further links the material thickness with both stimulation of the breast as well as the nipple thereby being suggestive that the nipple portion and breast portion are a single thickness selected for its suitability in preventing interference with the nursing stimulation by the infant.
Examiner submits that the exemplary value “0.4mm” recited by Francis may be considered “about 0.3 mm” given the breadth of the qualifier “about”. Furthermore, presuming, arguendo, that “0.4mm” cannot be sufficiently considered “about” 0.3mm, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to adjust the thickness of the nursing shield In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929), whereby it has also been held that wherein claimed ranges or amounts do not overlap with the prior art, but are merely close establishes a clear prima facie case of obviousness, see Titanium Metals Corp. Of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the thickness of the device of Justmilk, as modified by Thomas, to incorporate breast portions and nipple portions having a thickness of “about 0.3mm” and thickness less than “about 0.3mm”, such thickness ranges being obviated by Francis in order to provide a sufficiently thin, flexible nipple shield that does not interfere with the suction stimulation produced by a nursing infant.
Should Examiner’s arguments that the prior art (see especially Thomas and Francis) does not obviate a configuration wherein the breast portion and nipple portion are formed to have an equal thickness not be found persuasive the following is 
Regarding Claim 2, Justmilk, as modified by Thomas, provides for the bulbous region to have a generally spherical shape (see Fig. 1 – wherein Thomas provides an oblate spheroid shape – a shape which may be considered “generally” spherical in nature).
Regarding Claim 3, Justmilk is silent as to the number of openings provided in association with the distal end of the nipple portion. However, Thomas provides a plurality of such openigns (5), whereby it would be understood that the number of openings (along with their diameter) constitutes a variable which affects the creation of suction as well as the volumetric flow rate of milk from the shield. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the bulbous region of the modified invention of Justmilk with a plurality of openings, as disclosed by Thomas, in order to balance the creation of suction forces 
Regarding Claim 4, Justmilk illustrates the nipple portion and the breast portion to be constructed as a single piece (see at 0:08) such that they are “integral” with one another.
Regarding Claim 5, Justmilk discloses the invention substantially as claimed except that the nipple portion is “detachably coupled to the breast portion”. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Justmilk to comprise a plurality of separable parts including a separable breast shield portion and nipple portion thereby permitting piecemeal manufacturing, replacement of damaged parts/components, or improved customization for sizes to provide different sized breast portions with different sized nipple portions allowing the different sized devices (See Fig. 5 – Par. 17) to be realized using a minimum number of parts) thereby reducing manufacturing costs. It has been held that constructing a formerly integral structure as a plurality of separable parts requires only routine and customary skill in the art, see Nerwin v. Erlichman, 168 USPQ 177, 179 and In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding Claim 7, Justmilk, as modified, discloses the invention substantially as claimed except that the sidewall of the nipple portion has a first thickness when is less than a second thickness of the breast portion. In the instant case Francis indicates 
1. The breast portion and the nipple portion have a constant, uniform thickness. 
2. The nipple portion includes a portion wherein the sidewall is thicker than a portion of the sidewall of the breast portion.
3. The nipple portion includes a portion wherein the sidewall is thinner than a portion of the sidewall of the breast portion.
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the nipple portion and breast portion of the modified invention of Justmilk to have any of the three possible arrangements, including configurations wherein the nipple portion includes a portion wherein the sidewall is thinner than a portion of the sidewall of the breast portion, whereby it has been held that selecting a specific solution from a known, established finite number of options requires only routine and customary skill in the art, see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 8, Justmilk, as modified above (see Clm. 5) as afforded by the separate manufacture and attachment of the shield portion and the nipple portion 
Regarding Claim 9, Justmilk does not illustrate an annular lip in the chamber of the neck region (see at 0:08) and likewise Thomas does not disclose an annular lip (see Fig. 1) such that modification of Justmilk in view of Thomas is not understood to include an annular lip.
Regarding Claim 14, Justmilk, in view of Francis and Buiatti, has been held to be obvious to create a nipple portion with a constant thickness (see Fig. 1, Thomas; see also Francis, Par. 34) wherein selection of the proper thickness merely resolves the expected benefits of ensuring that the nipple shield does not interfere with the suction stimulation generated by the nursing infant upon the breast and nipple of the mother.
Regarding Claim 15, in the instant case the device of Justmilk is capable of being disposed of and therefore constitutes a “disposable” item – whereby the broadest reasonable interpretation of “disposable” indicates merely an issue of functional language and intended use and fails to impart any specific structure.

A broad breast portion (see at 0:08) configured to be positioned adjacent to and/or in contact with the breast during breastfeeding (see at 0:30); and
A nipple portion (see at 0:08), the nipple portion comprising a neck (i.e. the junction of the nipple portion and the breast portion) extending from the breast portion, wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (see at 0:16 and 0:30) – Examiner further notes that there presents a substantial variation in the size/shape of breasts and nipples (both in length, diameter, and general geometry) such that for a given produced nipple shield there exists a large number of different breast shapes with a large variety of nipple shapes such that the nipple of one woman will engage the nipple shield in a specific manner, but a differently sized nipple of a second woman will engage the nipple shield in a different manner;
Wherein, during breastfeeding (see at 0:30) breast milk flows distally from the nipple though the nipple portion and into a mouth of the child, a neck of the nipple portion having a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast such that during breastfeeding the neck sealingly engages the nipple to inhibit proximal flow of the breast milk and/or agent from the needle portion, past the neck region, and to the breast portion, the nipple portion being configured to stretch in response to suction forces and mechanical forces 
Justmilk discloses the invention substantially as claimed except that the nipple portion comprises a bulbous region extending from the neck region, the bulbous region having a second cross-sectional area greater than the cross-sectrional area of the neck region) the bulbous region defining the chamber configured to house the agent (compare with the chamber illustrated at 0:16 of Justmilk). However, it is known in the art that the nipple portion of a breast shield can comprise a variety of different shapes to correspond to the nipple of the nursing mother as well as the mouth of the infant. For example, Thomas discloses a related nipple shield (Fig. 1) that like that of Justmilk comprises a broad breast receiving portion (2) and a nipple portion (see at 3, 4, 5, 6), wherein the nipple portion is divided into a neck region (see at 3, 6) extending from the breast portion, wherein the neck region has a first cross-sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (see Pg. 1, Ln.  26-34) and a bulbous region (see at 4) extending from the neck region, wherein the bulbous region defines a chamber which is sized/shaped in a manner which would permit an agent of the type described by Justmilk to be received therein, and wherein the bulbous region has a second cross-sectional area which is greater than that of the first cross-sectional area (see Fig. 1) such that during breastfeeding breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child, whereby - due to the recitation of “the inside which conforms fully to a normal teat” (see Pg. 1, Ln. 26-27) and the suction pressure created by the infant in 
It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the breast shield of the device of Justmilk to comprise a necked and bulbous nipple portion, as disclosed by Thomas, in order to conform to the nipple of a nursing mother, the mouth of a nursing child, as well as limit the strain imposed on the shield by a nursing child which might tend to cause the breast shield to disengage (see Thomas, Pg. 1, Ln. 41-45).
Justmilk and Thomas, while appearing to illustrate a constant thickness between the breast portion and the nipple portion, fail to explicitly disclose that the thickness of the nipple portion is “about 0.3mm or less”. Thomas only discloses that the material is “thin” and “flexible”. However, Francis discloses a related nipple shield (100). Francis discloses the “nipple shield 100, as a result of the material from which it is fabricated from and its thickness (e.g. 0.4mm), does not significantly effect the baby’s ability to stimulate the mother’s breast and/or nipple” (Par. 34) [emphasis added]. Examiner notes that Francis does not make a distinction between the nipple portion and breast portion thickness indicating “its thickness” for the “nipple shield 100” collectively, and further links the material thickness with both stimulation of the breast as well as the nipple thereby being suggestive that the nipple portion and breast portion are a single 
Examiner submits that the exemplary value “0.4mm” recited by Francis may be considered “about 0.3 mm” given the breadth of the qualifier “about”. Furthermore, presuming, arguendo, that “0.4mm” cannot be sufficiently considered “about” 0.3mm, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to adjust the thickness of the nursing shield (including the nipple portion) to thinner materials, whereby such a modification constitutes mere routine and customary experimentation and optimization in order to find an optimal thickness which does not “sufficiently effect the baby’s ability to stimulate the mother’s breast and/or nipple”, particularly in nursing infants which have a weaker suckling response – whereby “about 0.3mm or less” constitutes a clear obvious range based upon the exemplary value of 0.4mm recited by Francis – whereby it has been held that routine experimentation and optimization of result effective variables requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929), whereby it has also been held that wherein claimed ranges or amounts do not overlap with the prior art, but are merely close establishes a clear prima facie case of obviousness, see Titanium Metals Corp. Of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the thickness of the device of Justmilk, 
Justmilk is silent as to the number of openings provided in association with the distal end of the nipple portion. However, Thomas provides a plurality of such openigns (5), whereby it would be understood that the number of openings (along with their diameter) constitutes a variable which affects the creation of suction as well as the volumetric flow rate of milk from the shield. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the bulbous region of the modified invention of Justmilk with a plurality of openings, as disclosed by Thomas, in order to balance the creation of suction forces with maximizing volumetric flow rate and ensuring patency of the nipple shield by providing a redundancy of openings should one opening become obstructed. It is noted that the duplication of the essential working parts of an invention requires only routine and customary skill in the art, see MPEP 2144.
Should Examiner’s arguments that the prior art (see especially Thomas and Francis) does not obviate a configuration wherein the breast portion and nipple portion are formed to have an equal thickness not be found persuasive the following is presented. Buiatti discloses a related nipple shield wherein “[t]he entire breast cup 10 may be formed of flexible elastomeric material having a uniform wall thickness although the breast cup 10 may be configured with a variable wall thickness if desired”. As such, .
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JustMilk.org Device Use Animation (“Justmilk”) in view of GB Patent No. 191517675 (“Thomas”), U.S. Publication No. 2011/0065360 (“Francis”), and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2016/0220451 (“Blank”).
Regarding Claim 7, Justmilk, as modified above, discloses the invention substantially as claimed except that the nipple portion includes a sidewall having a first thickness which is greater than a second thickness of a sidewall of the breast portion (Claim 7 requiring different thicknesses and Claim 1 requiring the entire nipple portion to have a thickness less than or equal to a thickness of the breast portion). Rather, Justmilk, as modified in view of Thomas and Francis, obviates a configuration with uniform wall thickness as detailed above. However, Blank dislcoses a related nipple shield (see Fig. 7 and 8) wherein the breast portion includes a sidewall that includes an additional material (509 or 609) provided at its rim such that the breast portion can be illuminated to assist in nighttime nursing (see Par. 5-16). It would have been obvious for 
Regarding Claim 8, should Examiner’s arguments concerning the metes and bounds of “different” not be found persuasive the following is presented. Blank discloses a related nipple shield (e.g. 100) wherein the nipple portion and breast portion can be formed of the same material (Fig. 1-8) wherein the difference in materials can be configured to allow for specific illumination patterns within the nipple shield to assist in nighttime nursing (see Par. 5-16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of Justmilk to utilize dissimilar materials when constructing the breast portion and nipple portion, see e.g. Fig. 2 of Blank, in order to allow for the creation of a specific illuminated pattern to assist in visualization during nighttime nursing.

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JustMilk.org Device Use Animation (“Justmilk”) in view of GB Patent No. 191517675 (“Thomas”), U.S. Publication No. 2011/0065360 (“Francis”), and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2004/0182813 (“Gilmore”).
.
Claim(s) 16, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over JustMilk.org Device Use Animation (“Justmilk”) in view of GB Patent No. 191517675 (“Thomas”), U.S. Publication No. 2011/0065360 (“Francis”), and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2012/0165729 (“Cudworth”).
Regarding Claim 16, Justmilk, as modified, discloses the invention substantially as claimed except that the sidewall of the bulbous region includes a plurality of openings extending therethrough located proximally from the distal end portion of the bulbous region. However, Cudworth discloses a related nipple device (Fig. 3) that 
Regarding Claim 20 and 21, should Examiner’s arguments above not be found persuasive concerning the nature of the openings described by Thomas the following is presented. Cudworth, as discussed above, provides for providing a plurality of openings extending in the nipple region including “cut-out portion (17)” openings which can be provided in addition to “smaller holes (18)” but are constructed to represent “substantially a fifth, a quarter, a third or more of the total domed portion” (Par. 35) such that it must be understood that such cut-out portions are patent even in the absence of mechanical suckling forces. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Thomas to incorporate such sidewall openings, as disclosed by Cudworth, in order to improve milk flow volume as described by the prior art (Par. 40).
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over JustMilk.org Device Use Animation (“Justmilk”) in view of GB Patent No. 191517675 (“Thomas”), U.S. Publication No. 2011/0065360 (“Francis”), and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2010/0292637 (“Sokol”).
Regarding Claim 18, Justmilk, as modified above, provides for the agent to be a solid having a cross-sectional dimension. However, Justmilk fails to disclose that the see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955), Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), and In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Claim(s) 1-5, 7-9, 14-15, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 191517675 (“Thomas”) in view of U.S. Publication No. 2011/0065360 (“Francis”) and U.S. Publication No. 2005/0059927 (“Buiatti”).
Regarding Claim 1, Thomas discloses a device (Fig. 1) which is capable of delivering an agent orally to a child breastfeeding from a breast (i.e. while not contemplated by Thomas the device is capable of accepting an agent, which is not positively required by the instant claim, by inserting the agent into the chamber 4 of the nipple region), the device comprising:
a broad breast portion (12) configured to be positioned adjacent to and/or in contact with the breast during breastfeeding; and
a nipple portion (3, 6, 4), wherein the device is illustrated comprising a constant wall thickness from the breast portion through the nipple portion (see Fig. 1) and the nipple portion includes a neck region (3, 6) extending from the breast portion, wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (see Pg. 1) and a bulbous region (4) extending from the neck region, wherein the bulbous region defines a chamber configured to house the agent, and wherein the bulbous region has a second cross-sectional area greater than the first cross-sectional area (see Fig. 1 – see Pg. 1);
wherein, during breastfeeding—
breast milk flows distally from the nipple through at least the bulbous region of the nipple portion and into a mouth of the child, and the neck region sealingly engages 
Thomas, while appearing to illustrate a constant thickness between the breast portion and the nipple portion, fail to explicitly disclose that the thickness of the nipple portion is “about 0.3mm or less”. Thomas only discloses that the material is “thin” and “flexible”. However, Francis discloses a related nipple shield (100). Francis discloses the “nipple shield 100, as a result of the material from which it is fabricated from and its thickness (e.g. 0.4mm), does not significantly effect the baby’s ability to stimulate the mother’s breast and/or nipple” [emphasis added]. Examiner notes that Francis does not make a distinction between the nipple portion and breast portion thickness indicating “its thickness” for the “nipple shield 100” collectively, and further links the material thickness with both stimulation of the breast as well as the nipple thereby being suggestive that the nipple portion and breast portion are a single thickness selected for its suitability in preventing interference with the nursing stimulation by the infant.
Examiner submits that the exemplary value “0.4mm” recited by Francis may be considered “about 0.3 mm” given the breadth of the qualifier “about”. Furthermore, presuming, arguendo, that “0.4mm” cannot be sufficiently considered “about” 0.3mm, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to adjust the thickness of the nursing shield (including the nipple portion) to thinner materials, whereby such a modification In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929), whereby it has also been held that wherein claimed ranges or amounts do not overlap with the prior art, but are merely close establishes a clear prima facie case of obviousness, see Titanium Metals Corp. Of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the thickness of the device of the device of Thomas, to incorporate breast portions and nipple portions having a thickness of “about 0.3mm” and thickness less than “about 0.3mm”, such thickness ranges being obviated by Francis in order to provide a sufficiently thin, flexible nipple shield that does not interfere with the suction stimulation produced by a nursing infant.
Should Examiner’s arguments that the prior art (see especially Thomas and Francis) does not obviate a configuration wherein the breast portion and nipple portion are formed to have an equal thickness not be found persuasive the following is presented. Buiatti discloses a related nipple shield wherein “[t]he entire breast cup 10 
Regarding Claim 2, Thomas provides for the bulbous region to have a generally spherical shape (see Fig. 1 – wherein Thomas provides an oblate spheroid shape – a shape which may be considered “generally” spherical in nature).
Regarding Claim 3, Thomas discloses the bulbous region includes a plurality of openings (5) extending therethrough.
Regarding Claim 4, Thomas discloses the nipple portion is integral with the breast portion (see Fig. 1).
Regarding Claim 5, Thomas discloses the invention substantially as claimed except that the nipple portion is “detachably coupled to the breast portion”. However, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the invention of Thomas to comprise a plurality of separable parts including a separable breast shield portion and nipple portion thereby 
Regarding Claim 7, Thomas, as modified, discloses the invention substantially as claimed except that the sidewall of the nipple portion has a first thickness when is less than a second thickness of the breast portion. In the instant case Francis indicates thicknesses to be a result effective variable and provides for exemplary thicknesses which obviate Applicant’s claimed range, i.e. “about 0.3mm or less”. Likewise, Buiatti indicates that such breast shields can be constructed of uniform wall thickness or variable wall thickness. Examiner submits that in providing nipple shields in accordance with Buiatti there are only three possible configurations:
1. The breast portion and the nipple portion have a constant, uniform thickness. 
2. The nipple portion includes a portion wherein the sidewall is thicker than a portion of the sidewall of the breast portion.
3. The nipple portion includes a portion wherein the sidewall is thinner than a portion of the sidewall of the breast portion.
see KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding Claim 8, Thomas, as modified above (see Clm. 5) as afforded by the separate manufacture and attachment of the shield portion and the nipple portion obviates a construction wherein the nipple portion is made of a first material which is different from a second material forming the breast portion, whereby the instant specification fails to set forth a specific standard for how, precisely, the materials must be different and as such, within the metes and bounds of “different materials” it is understood that configurations wherein the two portions are separately formed and later attached constitutes “different” materials as compared to a continuous monolithic formation.
Regarding Claim 9, Thomas discloses the nipple portion does not include an annular lip between the neck region and the bulbous region (see Fig. 1).
Regarding Claim 14, it is held that Thomas, particularly in view of Francis and Buiatti, provides for the nipple portion to comprise a constant thickness.

Regarding Claims 20 and 21, Thomas discloses a device (Fig. 1) which is capable of delivering an agent orally to a child breastfeeding from a breast (i.e. while not contemplated by Thomas the device is capable of accepting an agent, which is not positively required by the instant claim, by inserting the agent into the chamber 4 of the nipple region), the device comprising:
a broad breast portion (12) configured to be positioned adjacent to and/or in contact with the breast during breastfeeding; and
a nipple portion (3, 6, 4), wherein the device is illustrated comprising a constant wall thickness from the breast portion through the nipple portion (see Fig. 1) and the nipple portion includes a neck region (3, 6) extending from the breast portion, wherein the neck region has a first-cross sectional area that is at least great enough to surround and engage a circumference of a nipple of the breast (see Pg. 1) and a bulbous region (4) extending from the neck region, wherein the bulbous region defines a chamber configured to house the agent, and wherein the bulbous region has a second cross-sectional area greater than the first cross-sectional area (see Fig. 1 – see Pg. 1);
wherein, during breastfeeding—

Thomas, while appearing to illustrate a constant thickness between the breast portion and the nipple portion, fail to explicitly disclose that the thickness of the nipple portion is “about 0.3mm or less”. Thomas only discloses that the material is “thin” and “flexible”. However, Francis discloses a related nipple shield (100). Francis discloses the “nipple shield 100, as a result of the material from which it is fabricated from and its thickness (e.g. 0.4mm), does not significantly effect the baby’s ability to stimulate the mother’s breast and/or nipple” [emphasis added]. Examiner notes that Francis does not make a distinction between the nipple portion and breast portion thickness indicating “its thickness” for the “nipple shield 100” collectively, and further links the material thickness with both stimulation of the breast as well as the nipple thereby being 
Examiner submits that the exemplary value “0.4mm” recited by Francis may be considered “about 0.3 mm” given the breadth of the qualifier “about”. Furthermore, presuming, arguendo, that “0.4mm” cannot be sufficiently considered “about” 0.3mm, Examiner submits it would have been obvious for a person having ordinary skill in the art at the time the invention was made to adjust the thickness of the nursing shield (including the nipple portion) to thinner materials, whereby such a modification constitutes mere routine and customary experimentation and optimization in order to find an optimal thickness which does not “sufficiently effect the baby’s ability to stimulate the mother’s breast and/or nipple”, particularly in nursing infants which have a weaker suckling response – whereby “about 0.3mm or less” constitutes a clear obvious range based upon the exemplary value of 0.4mm recited by Francis – whereby it has been held that routine experimentation and optimization of result effective variables requires only routine and customary skill in the art, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Williams, 36 F.2d 436, 438 (CCPA 1929), whereby it has also been held that wherein claimed ranges or amounts do not overlap with the prior art, but are merely close establishes a clear prima facie case of obviousness, see Titanium Metals Corp. Of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the thickness of the device of the device 
Should Examiner’s arguments that the prior art (see especially Thomas and Francis) does not obviate a configuration wherein the breast portion and nipple portion are formed to have an equal thickness not be found persuasive the following is presented. Buiatti discloses a related nipple shield wherein “[t]he entire breast cup 10 may be formed of flexible elastomeric material having a uniform wall thickness although the breast cup 10 may be configured with a variable wall thickness if desired”. As such, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the nipple portion of Justmilk to have a thickness that is equal to or less than a thickness of the breast portion, whereby Buiatti establishes that uniform and non-uniform thicknesses are obvious variants of one another with Francis separately establishing that the thickness of the shield is a result effective variable for ensuring the shield is sufficiently thin so as to not interfere with infant suction formation.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 191517675 (“Thomas”) in view of U.S. Publication No. 2011/0065360 (“Francis”) and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of  U.S. Publication No. 2016/0220451 (“Blank”)

Regarding Claim 8, should Examiner’s arguments concerning the metes and bounds of “different” not be found persuasive the following is presented. Blank discloses a related nipple shield (e.g. 100) wherein the nipple portion and breast portion can be formed of the same material (Fig. 1-8) wherein the difference in materials can be configured to allow for specific illumination patterns within the nipple shield to assist in nighttime nursing (see Par. 5-16). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to configure the device of .
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 191517675 (“Thomas”) in view of U.S. Publication No. 2011/0065360 (“Francis”) and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2004/0182813 (“Gilmore”).
Regarding Claim 10, Thomas provides for an outer surface which is inherently “textured” inasmuch as all materials have a “texture” as afforded by their inherent frictional coefficient, porosity, tackiness…etc. In the instant case the specification fails to incorporate a specific definition of “textured” and merely provides some non-exhaustive and exemplary language including the broad recitation of “or other suitable surface features”. However, should Examiner’s arguments not be found persuasive the following is presented. Gilmore discloses a related infant feeding nipple shield (Fig. 6) comprising a breast portion (12) and a nipple portion (14) wherein the outer surface of the device can be provided with “ridges 20 or other surface irregularities therein so as to simulate the texture of the mother’s nipple” (Par. 19). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide texturing ridges/surface irregularities to the outer surface of the invention of Thomas, as disclosed by Gilmore, in order to better approximate the texture of the natural nipple thereby helping to encourage infant feeding.
Claim(s) 16, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB Patent No. 191517675 (“Thomas”) in view of U.S. Publication No. 2011/0065360 (“Francis”) and U.S. Publication No. 2005/0059927 (“Buiatti”) as applied above, and further in view of U.S. Publication No. 2012/0165729 (“Cudworth”).
Regarding Claim 16, Thomas, as modified, discloses the invention substantially as claimed except that the sidewall of the bulbous region includes a plurality of openings extending therethrough located proximally from the distal end portion of the bulbous region. However, Cudworth discloses a related nipple device (Fig. 3) that includes a plurality of openings including distal openings (18) and sidewall openings (17) to improve milk flow (Par. 40). It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the bulbous portion of the modified invention of Thomas to have sidewall openings, as disclosed by Cudworth, in order to improve milk flow volume as described by the prior art.
Regarding Claim 20 and 21, should Examiner’s arguments above not be found persuasive concerning the nature of the openings described by Thomas the following is presented. Cudworth, as discussed above, provides for providing a plurality of openings extending in the nipple region including “cut-out portion (17)” openings which can be provided in addition to “smaller holes (18)” but are constructed to represent “substantially a fifth, a quarter, a third or more of the total domed portion” (Par. 35) such that it must be understood that such cut-out portions are patent even in the absence of mechanical suckling forces. It would have been obvious for a person having ordinary skill in the art at the time the invention was made to construct the device of Thomas to .

Response to Arguments
Applicant's arguments filed with respect to the claims have been fully considered but they are not persuasive or are moot in view of the new ground(s) of rejection.
Specifically, while Examiner appreciates the utility described in the Affidavit/Declaration filed 16 June 2021 the text of the declaration does not consider the findings expressed within the Francis reference which clearly links the claimed ranged “about 0.3mm or less” being held to encompass 0.4mm and to be obviated by such an exemplary value in association with disclosure that thickness of a result effective variable for ensuring that infant suckling is not interfered with (see Par. 34, Francis). Specifically, the benefits described in the Affidavit/Declaration – i.e. stretching responsive to infant suction forces in order to better approximate natural breastfeeding would follow directly from the disclosure of Francis – particular in view of Justmilk (see at 0:30) and Thomas (see at Clm. 1 and Pg. 1, Ln. 24-34 and 41-45).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637.  The examiner can normally be reached on Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/02/2021